01

02

03

04

05

06                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
07                                      AT SEATTLE

08 UNITED STATES OF AMERICA,              )
                                          )             CASE NO. MJ18-099
09         Plaintiff,                     )
                                          )
10         v.                             )
                                          )             DETENTION ORDER
11   JASON WILLIAM SADLER,                )
                                          )
12         Defendant.                     )
     ____________________________________ )
13

14
     Offenses charged:
15
        1. Felon in Possession of a Firearm
16
        2. Felon in Possession of Ammunition
17
     Date of Detention Hearing:    May 18, 2021.
18
            The Court, having conducted a detention hearing pursuant to 18 U.S.C. § 3142(f), and
19
     based upon the factual findings and statement of reasons for detention hereafter set forth, finds
20
     that no condition or combination of conditions which defendant can meet will reasonably assure
21
     the appearance of defendant as required and the safety of other persons and the community.
22



     DETENTION ORDER
     PAGE -1
01         FINDINGS OF FACT AND STATEMENT OF REASONS FOR DETENTION

02          1.     Defendant has an extremely lengthy criminal record that includes failures to

03 appear, criminal activity while under both federal and state supervision, including driving under

04 the influence of methamphetamine and hit and run, all while under federal supervision.

05 Defendant was further found in violation of his federal supervision for failure to report to his

06 probation officer and failure to report a change in address, as well as numerous drug use

07 violations.

08          2.     Defendant poses a risk of nonappearance based on history of failure to appear,

09 failure to report to his federal probation officer or report a change of address, extensive

10 substance abuse history, and history of eluding law enforcement. Defendant poses a risk of

11 danger based on his pattern of similar conduct involving gun and drug possession, repeated

12 criminal activity while under supervision, substance abuse history, and lack of compliance

13 while under both state and federal supervision.

14          3.     There does not appear to be any condition or combination of conditions that will

15 reasonably assure the defendant’s appearance at future Court hearings while addressing the

16 danger to other persons or the community.

17      It is therefore ORDERED:

18      1. Defendant shall be detained pending trial, and committed to the custody of the Attorney

19          General for confinement in a correction facility separate, to the extent practicable, from

20          persons awaiting or serving sentences or being held in custody pending appeal;

21      2. Defendant shall be afforded reasonable opportunity for private consultation with

22          counsel;



     DETENTION ORDER
     PAGE -2
01     3. On order of the United States or on request of an attorney for the Government, the person

02        in charge of the corrections facility in which defendant is confined shall deliver the

03        defendant to a United States Marshal for the purpose of an appearance in connection

04        with a court proceeding; and

05     4. The Clerk shall direct copies of this Order to counsel for the United States, to counsel

06        for the defendant, to the United States Marshal, and to the United State Probation

07        Services Officer.

08     DATED this 18th day of May, 2021.

09

10
                                                        A
                                                        S. KATE VAUGHAN
11                                                      United States Magistrate Judge

12

13

14

15

16

17

18

19

20

21

22



     DETENTION ORDER
     PAGE -3
